                Case 2:18-cv-00221-JCC Document 24 Filed 02/26/19 Page 1 of 3



 1                                                                           Honorable John C. Coughenour

 2

 3

 4

 5

 6                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 7                                           AT SEATTLE

 8   KOKANEE RIVER TRANSFORM LLC;                           No. 2:18-cv-00221
     CAROLINE GRAY; and ANDREW
 9   WALLACE ,                                              NOTICE OF SETTLEMENT

10                              Plaintiffs,

11            vs.

12   SAFECO INSURANCE COMPANY OF
     AMERICA,
13
                                Defendant.
14

15   TO:                   CLERK OF THE COURT;

16   AND TO:               ALL COUNSEL OF RECORD.

17             All claims of the parties have been resolved and any trials or hearings may be stricken

18   from the Court calendar. Further pleadings including a Stipulated Order of Dismissal with

19   prejudice will be entered within the next forty five (45) days.

20             This notice is being filed with the consent of all parties.

21   //

22   //

23


     NOTICE OF SETTLEMENT – PAGE 1
                                                                               FORSBERG & UMLAUF, P.S.
                                                                                      ATTORNEYS AT LAW
     CAUSE NO. 2:18-CV-00221
                                                                                 901 FIFTH AVENUE  SUITE 1400
                                                                               SEATTLE, WASHINGTON 98164-1039
                                                                                (206) 689-8500  (206) 689-8501 FAX
     2292719 / 1377.0036
                Case 2:18-cv-00221-JCC Document 24 Filed 02/26/19 Page 2 of 3



 1   Dated this 26th day of February, 2019.    Dated this 26th day of February, 2019.

 2   FORSBERG & UMLAUF, P.S.                   LINVILLE LAW FIRM PLLC

 3
     By: s/ Miles J.M. Stewart                 By: s/ Lawrence B. Linville
 4       Matthew S. Adams, WSBA #18820             Lawrence B. Linville, WSBA #6401
         Miles J. M. Stewart, WSBA #46067          800 Fifth Avenue, Suite 3850
 5       901 Fifth Avenue, Suite 1400              Seattle, Washington 98154
         Seattle, Washington 98164-1039            Telephone: (206) 515-0640
 6       Telephone: (206) 689-8500                 Facsimile: (206) 515-0846
         Facsimile: (206) 689-8501                 Email: llinville@linvillelawfirm.com
 7       Email: MAdams@FoUm.law                    Attorney for Plaintiffs
         Email: MStewart@FoUm.law
 8        Attorneys for Defendant

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     NOTICE OF SETTLEMENT – PAGE 2
                                                                FORSBERG & UMLAUF, P.S.
                                                                       ATTORNEYS AT LAW
     CAUSE NO. 2:18-CV-00221
                                                                  901 FIFTH AVENUE  SUITE 1400
                                                                SEATTLE, WASHINGTON 98164-1039
                                                                 (206) 689-8500  (206) 689-8501 FAX
     2292719 / 1377.0036
                Case 2:18-cv-00221-JCC Document 24 Filed 02/26/19 Page 3 of 3



 1                                   CERTIFICATE OF SERVICE

 2             The undersigned certifies under the penalty of perjury under the laws of the State of

 3   Washington that I am now and at all times herein mentioned, a citizen of the United States, a

 4   resident of the State of Washington, over the age of eighteen years, not a party to or interested

 5   in the above-entitled action, and competent to be a witness herein.

 6             On the date given below I caused to be served the foregoing NOTICE OF

 7   SETTLEMENT on the following individuals in the manner indicated:

 8   Mr. Lawrence B. Linville
     Linville Law Firm, PLLC
 9   800 Fifth Ave., Suite 3850
     Seattle, WA 98104-3101
10   (X) Via ECF

11

12
               SIGNED this 26th day of February, 2019, at Seattle, Washington.
13

14
                                                   s/ Honor M. McQueen
15                                                 Honor M. McQueen

16

17

18

19

20

21

22

23


     NOTICE OF SETTLEMENT – PAGE 3
                                                                           FORSBERG & UMLAUF, P.S.
                                                                                  ATTORNEYS AT LAW
     CAUSE NO. 2:18-CV-00221
                                                                             901 FIFTH AVENUE  SUITE 1400
                                                                           SEATTLE, WASHINGTON 98164-1039
                                                                            (206) 689-8500  (206) 689-8501 FAX
     2292719 / 1377.0036
